Citation Nr: 1507580	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-32 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an initial compensable rating for bilateral hearing loss disability prior to December 5, 2013, and in excess of 10 percent as of December 5, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1957 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision dated in August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

This matter was previously before the Board in May 2014, at which time it was remanded for further development.  It is now returned to the Board.

The Veteran provided testimony at a December 2013 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A September 2014 RO rating decision granted a 10 percent rating for bilateral hearing loss disability, effective December 5, 2013.  That increase does not constitute a full grant of the benefit sought.  Therefore, the claim for increased rating for bilateral hearing loss disability remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to December 5, 2013, the Veteran had, at worse, Level II hearing in the right ear and Level III hearing in the left ear.

2.  Since December 5, 2013, the Veteran had, at worst, Level III hearing in the right ear and Level IV hearing in the left ear. 



CONCLUSION OF LAW

The criteria for a compensable rating prior to December 5, 2013, and in excess of 10 percent as of December 5, 2013, for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in February 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss Disability

The Veteran's bilateral hearing loss disability has been assigned a rating under Diagnostic Code 6200.  Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2014).  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2014).  Numeric designations  of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2014).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  That average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2014). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher Roman numeral shall be applied.  38 C.F.R. § 4.86(a) (2014). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2014).

The Veteran's hearing acuity was initially evaluated during an August 2010 VA examination.  The Veteran reported difficulty hearing the television, his wife, in restaurants, and in crowds.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
60
85
LEFT
30
40
55
75
90

Those results show an average pure tone threshold of 57.5 decibels in the right ear and 65 decibels in the left ear.  Speech recognition ability was 94 percent in the right ear and 88 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level II in the right ear and Level III in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 0 percent disability rating.  An exceptional pattern of hearing loss was not shown.

At a December 2013 Board hearing, the Veteran indicated that his bilateral hearing loss was worsening. 

A March 2014 VA Medical Center audiogram is of record.  It is unclear if this report is adequate for rating purposes.  While pure tone thresholds were reported, it appears that the speech recognition levels are incomplete. The Board finds that, even resolving reasonable doubt in favor of the Veteran, the results from that evaluation do not result in a higher evaluation when applying the values to Table VI or Table VIA.

In a July 2014 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
55
70
85
LEFT
35
50
65
80
80

Those results show an average puretone threshold of 61.25 decibels in the right ear and 68.75 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 80 percent in the left ear.  Applying those values to Table VI results in a numeric designation of Level III in the right ear and Level IV in the left ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 results in a 10 percent disability rating.

The Veteran submitted two private audiograms in connection with the claim for service connection for bilateral hearing loss.  While the audiograms indicate some level of hearing impairment, there is no indication that the Veteran was administered a Maryland CNC speech discrimination test at the time of the private audiograms.  Therefore, the testing results are not complete and cannot be used to determine whether the Veteran's bilateral hearing loss disability warranted a compensable rating at that time.  As the evidence does not show that a speech discrimination examination was administered at the May 2014 private audiogram, the Board finds that remand to determine whether the Maryland CNC test was used is not warranted.  For the other audiogram for which the date is unclear, no puretone threshold loss greater than 20 decibels was shown in either ear and the word recognition scores were 96 percent bilaterally.  Therefore, it is moot what word recognition score test was used as those findings do not support the assignment of a compensable rating.

There are no other VA Medical Center or private audiogram findings of record.

Prior to December 5, 2013, the Veteran's bilateral hearing loss disability was not shown to be worse than Level II in the right ear and Level III in the left ear.  Those results fall within the schedular criteria for a 0 percent rating.  Therefore, a rating in excess of 0 percent for that period is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  

As of December 5, 2013, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level III in the right ear and Level IV in the left ear.  Those results fall within the schedular criteria for a 10 percent rating.  Therefore, a rating in excess of 10 percent for that period is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

Consideration has been given to assigning any further staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than those staged ratings currently assigned.  

In addition to providing objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has considered the Veteran's statements regarding the severity of his hearing loss and his ability to hear people and the television.  The Board does not discount the difficulties that the Veteran experiences as a result of bilateral hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).  

The first step is to determine whether the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  In this case, the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the bilateral hearing loss disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or that hearing loss caused marked interference with employment or his prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss, and the preponderance of the evidence is against the assignment of a rating greater than 10 percent as of December 5, 2013.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Entitlement to an initial compensable rating prior to December 5, 2013, and for a rating in excess of 10 percent as of December 5, 2013, for bilateral hearing loss disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


